Exhibit 10.5.2
THIRD AMENDMENT TO STANDARD OFFICE LEASE
     This THIRD AMENDMENT TO STANDARD OFFICE LEASE (this “Third Amendment”) is
made and entered into effective as of November 15, 2005, by and between AEW LT
BREA IMPERIAL CENTRE, LLC, a Delaware limited liability company (“Landlord”),
and FREMONT INVESTMENT & LOAN, a California industrial bank (“Tenant”).
RECITALS:
     A. Landlord’s predecessor-in-interest, Crown Brea Associates, LLC, a
Delaware limited liability company (“CBA”), and Tenant entered into that certain
Standard Office Lease dated as of April 23, 2004 (the “Original Lease”), as
amended by that certain Notice of Lease Term Dates dated as of October 12, 2004
(the “Commencement Notice”), and that certain Lease Amendment No. 1 dated as of
August ____, 2004 (the “First Amendment”), pursuant to which CBA leased to
Tenant and Tenant leased from CBA approximately 104,662 rentable square feet of
space (the “Original Premises”) in the building located at 2727 East Imperial
Highway, Brea, California 92821 (the “Building”).
     B. Landlord succeeded to the interests of CBA as landlord under the
Original Lease, Commencement Notice and First Amendment.
     C. Pursuant to that certain Lease Amendment No. 2 dated as of _________,
2005 (the “Second Amendment”), by and between Landlord and Tenant, the Premises
were expanded to include an additional 22,400 rentable square feet of space (the
“Expansion Space”). The Original Premises and the Expansion Space are
collectively referred to herein as the “Premises”. The Original Lease, as
amended by the Commencement Notice, the First Amendment and the Second
Amendment, is referred to herein as the “Lease”.
     D. Landlord and Tenant now desire to amend the Lease to (i) provide for
Tenant’s installation of the Emergency Generator (as defined in Section 2
below), and (ii) modify various terms and provisions of the Lease, all as
hereinafter provided‘
AGREEMENT:
     NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Capitalized Terms. Except as otherwise expressly provided herein to the
contrary, all capitalized terms used in this Third Amendment shall have the same
meanings given such terms in the Lease.
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

 



--------------------------------------------------------------------------------



 



     2. Emergency Generator. Landlord hereby agrees that, subject to Tenant’s
compliance with all applicable laws and all recorded covenants, conditions and
restrictions affecting the Project, and subject to the approval of all
applicable governmental authorities, Tenant shall have the right, at Tenant’s
sole cost and expense and subject to the provisions of this Section 2, to
install one (1) 200 kw back-up emergency generator in the location depicted on
Exhibit A attached hereto (the area upon which such generator shall be located
shall be referred to herein as the “Generator Site”). Such generator (including
the Fuel Tank, as described in Section 2(h) below, contained within such
generator) shall be of such size and specifications, and include such platforms,
fencing, enclosures, sheds and other related materials and equipment, as shall
be approved by Landlord prior to installation (collectively, the “Emergency
Generator”), which approval may be granted or denied in Landlord’s reasonable
discretion. In addition, Tenant shall have the right, subject to available
capacity of the Building, to install such connection equipment, such as
conduits, cables, risers, feeders and materials (collectively, the “Generator
Connecting Equipment”) in the shafts, ducts, conduits, chases, utility closets
and other facilities of the Building as is reasonably necessary to connect the
Emergency Generator to the Premises and Tenant’s other machinery and equipment
therein, subject, however, to the provisions of Section 2(a), below. Tenant
shall also have the right of access, consistent with Section 2(b), below, to the
areas where the Emergency Generator and any such Generator Connecting Equipment
are located for the purposes of maintaining, repairing, testing and replacing
the same.
          a. Generator Equipment. The installation of the Emergency Generator
and related Generator Connecting Equipment (herein referred to together and/or
separately as the “Generator Equipment”) shall be performed in accordance with
and subject to the provisions of this Section 2 and Article 9 of the Original
Lease, and the Generator Equipment shall be treated for all purposes of the
Lease (as amended hereby) as if the same were Tenant’s property. For the
purposes of determining Tenant’s obligations with respect to its use of the
Generator Site and Generator Equipment as herein provided, the Generator Site
shall be deemed to be a portion of the Premises; consequently, all of the
provisions of the Lease (as amended hereby) with respect to Tenant’s obligations
hereunder shall apply to the installation, use and maintenance of the Generator
Equipment, including without limitation, provisions relating to compliance with
requirements as to insurance, indemnity, repairs and maintenance, and compliance
with laws.
          b. Non-Exclusive Right. It is expressly understood that Landlord
retains the right to grant third parties the right to utilize any portion of the
Project located outside the Premises not utilized by Tenant as the Generator
Site, provided in each event that Tenant shall have reasonable access to, and
Landlord shall not unreasonably interfere with the use of, the Generator
Equipment.
          c. Tenant’s Covenants. Tenant shall install, use, maintain and repair
the Generator Equipment so as not to damage or interfere with the operation of
the Project or Building (as defined below), any portion thereof, including,
without limitation, the Generator Site, the Systems and Equipment (as defined
below), and any other generators or power sources or similar equipment located
in or on the Building or Project. Tenant hereby agrees to indemnify, defend and
hold Landlord and Landlord’s partners and subpartners, and their respective
officers, agents, property managers, servants, employees, and independent
contractors (collectively, the “Landlord Parties”) harmless from and against any
and all loss, cost, damage,
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-2-



--------------------------------------------------------------------------------



 



expense and liability, including, without limitation, court costs and reasonable
attorneys’, accountants’, appraisers’ and other professionals’ fees
(collectively, “Claims”) arising out of Tenant’s installation, use, operation,
maintenance and removal of the Generator Equipment, but shall have no liability
or obligation for any Claims to the extent arising from Landlord’s negligence or
willful misconduct and not insured or required to be insured by Tenant under the
Lease, as amended hereby. As used herein, “Systems and Equipment” shall mean any
plant, machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life safety systems or equipment, or
any other mechanical, electrical, electronic, computer or other systems or
equipment which serve the Building or Project in whole or in part.
          d. Landlord’s Obligations. Landlord shall not have any obligations
with respect to the Generator Site, the Generator Equipment or compliance with
any requirements relating thereto, nor shall Landlord be responsible for any
damage that may be caused to the Generator Equipment, except to the extent
caused by the gross negligence or willful misconduct of Landlord and not insured
or required to be insured by Tenant under the Lease (as amended hereby).
Landlord makes no representation that the Generator Equipment will be able to
supply sufficient power to the Premises, and Tenant agrees that Landlord shall
not be liable to Tenant therefor.
          e. Condition of Generator Site. Tenant shall accept the Generator Site
in its “AS-IS” condition, without any representations or warranties made by
Landlord concerning same (including, but not limited to, the purposes for which
such areas are to be used by Tenant), and Landlord shall have no obligation to
contract or pay for any improvements or other work in or for the Generator Site,
and Tenant shall be solely responsible, at its sole cost and expense, for
preparing the Generator Site for the installation of the Generator Equipment and
for constructing any improvements or performing any other work in such areas
pursuant to and in accordance with the provisions of this Section 2. Tenant, at
Tenant’s sole cost and expense, shall maintain the Generator Equipment and
install such enclosures, visual screening, landscaping, fencing and other
protective equipment on or about the Generator Equipment as Landlord may
reasonably require.
          f. Repairs. Tenant shall (i) be solely responsible for any damage
caused as a result of the Generator Equipment, (ii) promptly pay any tax,
license or permit fees charged pursuant to any requirements in connection with
the installation, maintenance or use of the Generator Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) subject to the waiver of subrogation set forth in Section 14(d) of the
Original Lease, make necessary repairs, replacements to or maintenance of the
Generator Equipment and Generator Site. Tenant shall have the work which is
Tenant’s obligation to perform under this Section 2 (including, without
limitation, all installation, modification and maintenance of the Generator
Equipment) performed promptly and diligently in a first-class, workmanlike
manner, by contractors and subcontractors approved by Landlord.
          g. Installation. Tenant shall install and operate the Generator
Equipment in compliance with all applicable laws and all recorded covenants,
conditions and restrictions
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-3-



--------------------------------------------------------------------------------



 



affecting the Project. Prior to the installation of the Generator Equipment or
the performance of any modifications or changes thereto, Tenant shall comply
with the following:
               i) Tenant shall submit to Landlord in writing all plans for such
installations, modifications or changes for Landlord’s approval, which approval
shall be granted or denied in Landlord’s reasonable discretion within fifteen
(15) business days of Landlord’s receipt of such plans;
               ii) prior to commencement of any work, Tenant shall obtain the
required approvals of all federal, state and local governmental authorities, and
Tenant shall promptly deliver to Landlord copies of such required approvals,
including, but not limited to, a signed-off permit from the City of Brea;
               iii) all of such work shall conform to Landlord’s design
specifications for the Project, Building and the Generator Site and Landlord’s
requirements, including, but not limited to, weight and loading requirements,
and shall not adversely affect the structural components of the Building or
interfere with any Systems and Equipment located in, upon or serving the
Project, Building or the Generator Site; provided, however, that Landlord shall,
within fifteen (15) business days of receiving full and complete copies of
Tenant’s plans (but in any event prior to Tenant’s installation of the Emergency
Generator), use commercially reasonable efforts to inform Tenant in writing
whether Tenant’s proposed work is, to Landlord’s actual knowledge based solely
upon its receipt of such plans, in conformity with the requirements of this
Paragraph (iii); and
               iv) the Generator Equipment shall be clearly marked to show
Tenant’s name, address, telephone number and the name of the person to contact
in case of emergency.
          h. Hazardous Materials. Tenant shall not use any Hazardous Material
(as defined in Section 28(d) of the Original Lease) in connection with the
Generator Equipment, except that Tenant may use diesel fuel stored in a double
walled steel tank (the “Fuel Tank”) contained within the Emergency Generator
(the exact location and size of which Fuel Tank shall be approved by Landlord),
as long as such fuel and Fuel Tank are kept, maintained and used in accordance
with all applicable laws and industry safety standards for such use, and so long
as such fuel is always stored within the Fuel Tank and is not used or stored in
any area outside of the Emergency Generator. Tenant’s installation, use,
maintenance and removal of the Generator Equipment and the Fuel Tank shall be
subject to the provisions of Article 28 of the Original Lease relating to
Hazardous Material, including, without limitation, Tenant’s remediation and
indemnity obligations therein.
          i. Security. Physical security of the Generator Site and the Generator
Equipment is the sole responsibility of Tenant, who shall bear the sole cost,
expense and liability of any security services, emergency alarm monitoring and
other similar services in connection therewith. Landlord shall not be liable to
Tenant for any direct, indirect, consequential or other damages arising out of
or in connection with the physical security, or lack thereof, of the Generator
Site and/or Generator Equipment.
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-4-



--------------------------------------------------------------------------------



 



          j. Generator Testing. The Generator Equipment shall be routinely
tested and inspected by a qualified contractor selected by Tenant and reasonably
approved by Landlord, at Tenant’s expense, in accordance with testing and
inspection service contracts reasonably approved by Landlord. Tenant will
provide Landlord with copies of certificates and other documentation related to
the testing of the Generator Equipment. Testing hours are restricted, however,
to those specific hours reasonably set and determined by Landlord from time to
time.
          k. Environmental Testing. At any time during the Term (and any
renewals thereof), but not more than once in any preceding twelve (12) month
period, Landlord shall have the right to conduct, at Landlord’s sole cost and
expense, environmental audits, tests and/or site assessments on the Generator
Site; provided, however, that if Landlord discovers through such audits, tests
and/or site assessments conditions at the Generator Site that do not comply with
applicable legal environmental standards, Tenant shall reimburse Landlord for
Landlord’s reasonable, out-of-pocket costs and expenses associated with such
audits, tests and/or site assessments, which costs and expenses shall be due and
payable by Tenant within ten (10) days after receipt of an invoice from
Landlord, together with appropriate documentation evidencing such violation and
such reasonable costs and expenses. In the event such environmental audits,
tests and/or site assessments discover conditions that do not meet legal
environmental standards, Landlord shall immediately notify Tenant of such
conditions and Tenant shall immediately correct, at Tenant’s sole cost and
expense, any such conditions in accordance with applicable laws and as
reasonably recommended by Landlord, including the cost of re-testing, whether or
not formally ordered or required by applicable laws, unless such conditions were
not caused by the installation, presence and/or operation of the Emergency
Generator and/or the Generator Connecting Equipment or any other act or omission
of Tenant or any Tenant Parties. Notwithstanding anything to the contrary in the
foregoing, the reasonable, out-of-pocket costs and expenses incurred by Landlord
in connection with any environmental audits, tests and/or site assessments on
the Generator Site performed by or on behalf of Landlord at the expiration of
the Term of the Lease, or earlier removal of the Emergency Generator, shall be
paid for by Tenant regardless of whether or not such audits, tests and/or site
assessments discover conditions that do not meet legal environmental standards,
and Tenant shall reimburse Landlord for such costs and expenses within ten
(10) days after receipt of an invoice from Landlord, together with appropriate
documentation evidencing such reasonable costs and expenses.
          l. Landlord’s Insurance. In the event Landlord is required to maintain
additional insurance coverage as a direct result of the Emergency Generator
and/or the Generator Connecting Equipment, Landlord shall obtain a separate
rider to be attached to its applicable insurance policy specifically for the
Emergency Generator and/or the Generator Connecting Equipment. Tenant shall
reimburse Landlord for the reasonable annual cost of such insurance rider for
coverage of the Emergency Generator and/or the Generator Connecting Equipment,
within ten (10) days after receipt of an invoice from Landlord, together with
appropriate documentation evidencing such cost. The cost of such insurance rider
for the Emergency Generator and/or the Generator Connecting Equipment shall be a
direct charge to Tenant and shall not be included in Tenant’s Proportionate
Share of Operating Costs. Notwithstanding the foregoing, Tenant may, at its
option, obtain its own insurance policy covering the Emergency Generator and/or
the Generator Connecting Equipment, provided that such policy shall be subject
to Landlord’s reasonable approval and shall name Landlord as an additional
insured.
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-5-



--------------------------------------------------------------------------------



 



          m. Default. If Tenant fails to perform any of its obligations under
this Section 2, and does not correct such noncompliance within ten (10) business
days after receipt of written notice thereof from Landlord or such longer period
as may be reasonably necessary to correct such noncompliance, so long as Tenant
commences to correct such noncompliance within such ten (10) business day period
and thereafter proceeds with due diligence to correct such noncompliance, then
Tenant shall be deemed in default under the Lease (as amended hereby),
notwithstanding any other notice or cure period provided in the Lease, and in
addition to all other remedies Landlord may have under the Lease (as amended
hereby), Tenant shall, upon notice from Landlord, immediately discontinue its
use of that portion of the Generator Equipment to which such noncompliance
relates until such noncompliance is corrected, and make such repairs and
restoration as required under Section 2(n) below with respect thereto.
          n. Removal at End of Term. Upon the expiration of the Term or upon any
earlier termination of the Lease (as amended hereby), Tenant shall remove the
Generator Equipment, including, without limitation all electrical switch gear,
underground conduit and feeders, architectural enclosure and/or modifications to
the Generator Site repair any damage caused thereby, and restore the Generator
Site and other facilities of the Building and Project to substantially the same
condition existing prior to the installation of the Generator Equipment provided
that such restoration obligation shall not apply to ordinary wear and tear or
any damage resulting from casualty. Any and all removal of the Generator
Equipment shall be performed in compliance with all applicable laws by certified
and licensed contractors previously approved in writing by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed) and in
accordance with a previously approved removal plan, in a workmanlike manner,
without any interference, damage or destruction to any other equipment,
structures or operations at the Generator Site, the Building or the Project
and/or any equipment of other licensees or tenants. Tenant shall obtain all
permits and approvals required by all federal, state and local governmental
authorities in connection with such removal, if any, and Tenant shall promptly
deliver to Landlord copies of such permits and approvals. If Tenant fails to
timely make such removal and/or restoration, then Landlord may perform such work
at Tenant’s cost, which cost shall be immediately due and payable to Landlord
upon Tenant’s receipt of invoice therefor from Landlord.
     3. Landlord’s Addresses. Landlord’s address for rent payments is hereby
changed to:
AEW LT Brea Imperial Centre, LLC
P.O. Box 1000
Dept. 197-2638
Memphis, TN 38148-2638
     Landlord’s address for notices set forth in Section 30(l) of the Original
Lease is hereby changed to:
c/o AEW Capital Management, L.P.
World Trade Center East
Two Seaport Lane
Boston, MA 022l0-2021
BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-6-



--------------------------------------------------------------------------------



 



               Attention: Asset Manager
     4. No Broker. Each party hereby represents and warrants that it has not
dealt with any broker in connection with this Third Amendment, and to such
party’s knowledge, no broker negotiated or participated in the negotiations of
this Third Amendment or is entitled to any commission in connection herewith.
Each party agrees to indemnify, protect and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation reasonable attorneys’ fees) with respect to any leasing commissions
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent.
     5. No Further Modification. Except as set forth in this Third Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
     IN WITNESS WHEREOF, Landlord and Tenant have caused this Third Amendment to
be duly executed as of the date first above written.
 

          “LANDLORD” AEW LT BREA IMPERIAL CENTRE, LLC,
a Delaware limited liability company
      By:   /s/ Alison L. Husid         Name:   Alison L. Husid        Title:  
Authorized Signatory     

 

          “TENANT” FREMONT INVESTMENT & LOAN,
a California industrial bank
      By:   /s/ Steve Diubaldo       Name:   Steve Diubaldo        Title:  
Chief Administrative Officer     

BREA IMPERIAL CENTER
[Fremont Investment & Loan]

-7-